EXHIBIT 10.7

 

AMENDMENT NO. 1
TO
ASSET PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of this 18th day of June, 2004 by and between CROWN PACIFIC
LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”), on the one hand,
and RENO LUMBER, a Nevada corporation (“Buyer”), on the other hand.  (All
capitalized terms used but not defined herein shall have the same definitions
for such terms as set forth in the APA referred to below.)

 

WHEREAS, Buyer and Seller entered into that certain Asset Purchase Agreement,
dated as of June 2, 2004 (the “APA”), pursuant to which Seller agreed to sell,
and Buyer agreed to buy, substantially all of the assets associated with the
Business; and

 

WHEREAS, Buyer and Seller hereby desire to move a computer server from Schedule
B-2 to Schedule B-1 to reflect Buyer’s agreement to pay 100% of the book value
thereof;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendment to Schedule B-2.  Schedule B-2 to the APA is hereby
amended by removing the following item of Personal Property therefrom:

 

System

 

Company

 

 

 

Acquired

 

Number

 

Number

 

Description

 

Date

 

4928

 

020104

 

VERSYSS SYSTEM-NOLAN MICRO SYSTEMS

 

2/1/2004

 

 

2.             Amendment to Schedule B-1.  Schedule B-1 to the APA is hereby
amended by inserting the following item of Personal Property thereon:

 

System

 

Company

 

 

 

Acquired

 

Number

 

Number

 

Description

 

Date

 

4928

 

020104

 

VERSYSS SYSTEM-NOLAN MICRO SYSTEMS

 

2/1/2004

 

 

3.             Continuation of APA.  Except as modified by this Amendment, the
APA shall continue in full force and effect.

 

4.             Counterparts.  This Amendment may be signed in counterparts and
may be executed by the exchange of facsimile signature pages.

 

 [SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Asset Purchase Agreement as of the day and year first above written.

 

 

CROWN PACIFIC LIMITED PARTNERSHIP

 

 

 

By:

Crown Pacific Management Limited

 

 

Partnership, its General Partner

 

 

 

 

By:

/s Peter W. Stott

 

 

Name:  Peter W. Stott

 

Title:

President and Chief Executive Officer

 

 

 

 

RENO LUMBER

 

 

 

By:

/s/ D.S. Yaeger

 

 

Name:  D.S. Yaeger

 

Title: Chief Executive Officer

 

2

--------------------------------------------------------------------------------